Case: 14-40679      Document: 00512964130         Page: 1    Date Filed: 03/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 14-40679                                   FILED
                                  Summary Calendar                           March 10, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN DE DIOS TORRES-BAZALDUA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:14-CR-374


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Juan De Dios Torres-Bazaldua appeals from the sentence imposed in
connection with his conviction for illegal reentry after deportation. Torres-
Bazaldua argues that the written judgment contains a clerical error because it
does not reflect that the $100 special assessment was remitted. He contends
that this court should remand his case pursuant to Federal Rule of Criminal




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40679    Document: 00512964130      Page: 2   Date Filed: 03/10/2015


                                 No. 14-40679

Procedure 36 so that the district court can correct the written judgment to
reflect the fact that it orally remitted the assessment.
      Rule 36 provides that “the court may at any time correct a clerical error
in a judgment, order, or other part of the record, or correct an error in the
record arising from oversight or omission.” FED. R. CRIM. P. 36. A clerical
error occurs when the court intends to do one thing but through clerical
mistake or oversight does another. United States v. Buendia-Rangel, 553 F.3d
378, 379 (5th Cir. 2008).
      The record shows that the district court did not remit the assessment.
Instead, the court explained to Torres-Bazaldua that he could get relief
administratively if he could not afford to pay it. Moreover, the district court
lacks the authority to sua sponte remit the assessment.           See 18 U.S.C.
§ 3573(1); see also United States v. Nguyen, 916 F.2d 1016, 1020 (5th Cir. 1990)
(stating that the assessment is mandatory and that the district court cannot
decline to impose the special assessment under § 3013 based on its finding that
a defendant is indigent).    Torres-Bazaldua fails to show that the written
judgment has a clerical error. See Buendia-Rangel, 553 F.3d at 379.
      The judgment of the district court is AFFIRMED.




                                        2